DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 5-7 and 9-10 are pending in the application.  Claims 2-4 and 8 have been cancelled.
The amendments to claim 1, and new claims 9-10, filed on 6/9/2022, have been entered in the above-identified application.
	

	Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the limitation “wherein wefts are not located between the upper surface side layer and the lower surface side layer.”  The examiner notes that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO 2015/132867 A1, wherein US 2016/0369432 A1 is used as an English translation) in view of Boutilier (WO 99/14425, attached). 

Regarding claims 1, 7 and 9, Egawa et al. (“Egawa”) teaches an industrial two-layered fabric that has an upper surface side fabric containing at least an upper surface side warp and at least an upper surface side weft, and a lower surface side fabric containing at least a lower surface side warp and at least a lower surface side weft bound by at least an upper surface side binding yarn and at least a lower surface side binding yarn (Abstract).  Egawa teaches that the industrial two-layered fabric is constituted by at least first pair of warps in which the upper surface side warp and the lower surface side warp are vertically arranged (a second pair of warps as claimed), at least second pair of warps in which the upper surface side binding yarn functioning as a binding yarn and the lower surface side binding yarn functioning as a binding yarn are vertically arranged (a first pair of wefts as claimed), and at least third pair of warps in which two upper surface side warps are adjacently arranged (a third pair of warps as claimed) (Abstract).  

With regard to the claimed limitation of “a minimum repeated unit of the two-layer fabric,” Egawa teaches wherein a complete structure of the industrial two-layered fabric is formed by sixteen warps in which four sets of the first pair of warps (a second pair of warps as claimed), two sets of the second pair of warps (a first pair of wefts as claimed) and two sets of the third pair of binding yarns warps (a third pair of warps as claimed) are included ([0022] and claim 6).  Egawa also teaches that the fabric contains at least an upper side weft, at least a lower surface side weft, and at least an auxiliary weft (Abstract).  

Egawa does not explicitly disclose wherein a minimum repeated unit of the two-layer fabric consists of four of the upper surface side wefts and four of the lower surface side wefts (in addition to warps).  In this regard, the examiner notes that Egawa shows minimum repeat units comprising four upper surface side wefts, four lower surface side wefts, and four auxiliary wefts (e.g. see Fig. 3)

However, Boutilier teaches a belt (10) for supporting a cellulosic fibrous structure in a papermaking process (Abstract).   The belts have a reinforcing structure with at least two layers wherein the reinforcing structure has removable tie yarns which temporarily join the layers (page 1, 1st paragraph).  The tie yarns may be adjunct cross machine direction or adjunct machine direction tie yarns interwoven with respective machine direction yarns or cross-machine direction yarns of the first and second layers (page 5, 4th paragraph; also see the paragraph bridging pages 3-4).  The tie yarns are substantially transparent to actinic radiation and can be removed by chemical or mechanical processes when they are no longer needed to stabilize the relationship between the web facing layer and the machine facing layer of the reinforcing structure (page 6, 1st paragraph).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have incorporated the auxiliary weft yarns in the two-layer fabric of Egawa as fugitive yarns that are removed after they are no longer needed to stabilize the relationship between the two layers, in order to obtain a belt for a papermaking process, wherein the belt properties, such as projected open area, are substantially isotropic across the belt (Boutilier: see page 6, 1st par., and the par. bridging pages 3-4; also see Abstract; page 1, 1st par., and page 5, 4th par.)


Regarding claim 5, Egawa teaches wherein at least a portion of or all of said first pair of warps is formed by carbon line ([0019] and claim 3).

Regarding claim 6, Egawa teaches wherein a structure of each of the upper and lower surface side fabrics is constituted by a plain weaving ([0018] and claim 2).





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO 2015/132867 A1, wherein US 2016/0369432 A1 is used as an English translation) in view of Boutilier (WO 99/14425, attached), as applied to claim 1 above, further in view of Trokhan et al. (US Patent No. 5,334,289). 

Regarding claim 10, Egawa in view of Boutilier remains as applied above. 

Egawa in view of Boutilier does not explicitly disclose wherein the diameters of the warps constituting said first pair of warps, said second pair of warps, and said third pair of warps are between 0.30mm and 0.50 mm, and wherein the diameters of the lower surface side wefts are between 0.30mm and 0.70 mm.

However, Trokhan teaches a papermaking belt that may comprise a multilayer woven fabric (Abstract and col. 16 lines 3-13).  Trokhan teaches that, for yarns having round cross-sections, a preferred range of yarn diameters is from about 0.10 mm to about 0.30 mm, and that depending on the application, larger diameter yarns may also be used (col. 20 lines 21-47). Trokhan teaches that yarns having the same cross-sectional dimensions can be used in all of the layers or yarn systems, or the size of the yarns in the different layers and yarn systems can vary (same paragraph).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the warps and wefts of Egawa in view of Boutilier with diameters of from about 0.10 mm to about 0.30 mm, or with larger diameter yarns, in order to obtain reinforcing multilayer woven fabrics for use in applications such as papermaking belts in which high permeability is desirable (Trokhan: Abstract, col. 13 lines 27-49, col. 16 lines 3-13, col. 17 lines 3-21, and col. 20 lines 21-47).





Response to Arguments

Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 

Applicant contends the following: (1) Egawa discloses, in a repeated unit, four upper surface side wefts, four lower surface side wefts and four auxiliary wefts; (2) It is clear that the subject matter of claim 1 includes only four upper surface side wefts and four lower surface side wefts, and nothing more than these wefts, and (3) Accordingly, Egawa fails to show the features above.

Regarding these contentions, the examiner notes that Egawa in view of Boutilier has been applied to the amended claims, wherein Boutilier is relied upon as teaching the removal of auxiliary yarns in a two-layer woven belt used in papermaking processes.  Thus, the examiner notes that the claimed limitations are met by Egawa in view of Boutilier.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789